O’Donnell, J.,
concurring in paragraph one of the syllabus.
{¶ 41} I concur only with paragraph one of the syllabus. I write to express my view that a trial court does not offend R.C. 2929.19(B)(5) by informing an *144offender at sentencing of a specific range of penalties upon being found guilty of a community control violation. This is so for two reasons: first, it is more precise to advise an offender that a community control violation would result in a term of incarceration ranging from a minimum, but not to exceed a maximum; second, the “specific term” of incarceration that the General Assembly names may not be the specific term that the offender ultimately receives upon a community control violation because as the majority observes, this notice “does little more than set a ceiling on the potential prison term.” Hence, it is neither legislatively nor judicially designed to be the only possible sentence imposed on an offender who violates community control; instead, it is a maximum term, which could be, but not necessarily will be, imposed.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard S. Kasay, Assistant Prosecuting Attorney, for appellee.
J. Alex Morton, for appellant.